DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-22 and 31-33 filed and preliminary amended on 12/23/2019 are pending and being examined. Claims 1, 11, 21, and 31 are independent form.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3-1.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

3-2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3-3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an ordinal assigner”, “a filter generator”, “a label generator”, and “a neural network manager”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 21-22 are rejected under 35U.S.C. 101.

5-1.	Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites [1] assigning training…; [2] assigning candidate…; [3] generating…a Bloom filter bit vector…; [4] generating a first model training input…; and [5] training the data structure selection model....
Each limitation of steps [1]-[5], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the each step from practically being performed in the mind. For example, “assigning” in the context of this claim encompasses the user manually assigning. Similarly, the limitation of “generating”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of using a mathematic function. the limitation of “training”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of using an algorithm. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As discussed above, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

5-2.	Dependent claim(s) 22 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  all additional steps or acts in the claims can be done either by mentally or employing mathematical algorithm, as analyzed in claim 21.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1-22 and 31-33 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
7-1.	Regarding independent claim 1, the claim recites “a filter generator to, for a first instruction of the training code operations, generate a Bloom filter bit vector pattern based on (a) one of the first ordered values, (b) one of the second ordered values corresponding to a first one of the candidate data structure types, and (c) a size of the first instruction” in lines 6-9. However, support for this feature is not found throughout the applicant’s originally field specification. In other words, according to the applicant’s specification (see the last sentence in Paragraph [0034]), not any “one of the first ordered values” is used to “generate a Bloom filter bit vector pattern”, but the “ordered value” associated with “the selected data structure API”. Likewise, according to the applicant’s specification, not any “one of the second ordered values” is used, but the “ordered value” associated with the tested candidate data structure. The applicant’s specification does not disclose how the claimed invention works. Thus, the claim mere recites a pure act without limit as to how it is accomplished. The claim likes “a broad genus claim” and is rejected under 112(a) as being lack of written description. See MPEP 2161.01.

7-2.	Regarding independent claims 11, 21, and 31, each of them faces the same issue set forth in the rejection of claim 1, and therefore they are rejected under 112(a) as being lack of written description.

7-3.	Accordingly, the dependent claims are rejected under 112(a) as being lack of written description.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-22 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (“Machine Learning Based Online Performance Prediction for Runtime Parallelization and Task Scheduling”, IEEE, 2009, hereinafter “Li”) in view of Serrà et al (“Getting Deep Recommenders Fit: Bloom Embeddings for Sparse
Binary Input/Output Networks”, NeurIPS 2017), hereinafter “Serrà”). Both of Li and Serrà are cited by applicant in IDS field on 03/29/2021.

Regarding claim 1, Li discloses an apparatus to train a data structure selection model (the method for training a machine learning network for performing performance prediction across program data execution; see abstract), the apparatus comprising: 
an ordinal assigner (see “the analyzer” and “DAD” of fig.2) to: assign training code operations to respective first ordered values (generate the list of ordered numbers as the input; see figure 1(a), and the 2nd par. in the right col., on pg. 89); and assign candidate data structure types to respective second ordered values (and generate a candidate/desired schedule which assigns the tasks to the ordered processors as the output; see fig.1(b) and /or fig.1(c), and Section I, para.2, on pg.89); 
a filter generator (the “sigmoid function” used by the ANN; cf. Section III, para.2) to, for a first instruction of the training code operations, generate a the sigmoid function may generate active signals based on the list of the input script with the data size of function input parameters and the corresponding desired schedule as the corresponding output; cf. Section III, para.1-2); 
a label generator to generate a first model training input feature vector based on the the sigmoid function used by the ANN may generate signals/features based on the list of the input script and the corresponding candidate schedule indicating the desire prediction performance, such as “the prediction output data sizes”; cf. Section III, para.1-2; see the “sigmoid function” used by the ANN; cf. Section III, para.2); and 
a neural network manager to train the data structure selection model with the first model training input feature vector (the method may use the signals/features generated from the training data to training the ANN; cf. Section III, para.1-2, and Section II, the last para.).

Li does not disclose “a filter generator to, for a first instruction of the training code operations, generate a Bloom filter bit vector pattern based on (a) one of the first ordered values, (b) one of the second ordered values corresponding to a first one of the candidate data structure types, and (c) a size of the first instruction” as recited in the claim. Instead, in the method in Li, the sigmoid function directly generates features based on the input data---the list of the input script, and the output data—the corresponding desired schedule indicating the desire prediction performance. However, “a Bloom filter” for binarizing input and output networks is well-known and widely used in the filed of deep learning. As evidence, in the same filed of endeavor, Serrà teaches: a filter generator to, for a first instruction of the training code operations, generate a Bloom filter bit vector pattern based on (a) one of the first ordered values, (b) one of the second ordered values corresponding to a first one of the candidate data structure types, and (c) a size of the first instruction (see Section 3.2, para.2—para.3, on pg.281).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Serrà into the teachings of Li, and add “a Bloom filter” for filtering training data for training an ANN as taught by Serrà, in order to reduce the size of sparse inputs and outputs, embed them into a lower-dimensional space, and increase the performance of a device with limited hardware (Serrà, see abstract) .

Regarding claim 2, 12, 22, 32, the combination of Li and Serrà discloses, wherein the filter generator is to: apply a first hash function as an input to the Bloom filter for a first one of the candidate data structure types; and apply a second hash function as the input to the Bloom filter for a second one of the candidate data structure types (Serrà, see Section 3.2).

Regarding claim 3, 13, 33, the combination of Li and Serrà discloses, wherein the filter generator is to: apply a first hash function as an input to the Bloom filter when an operand corresponding to the first instruction satisfies a first threshold metric; and apply a second hash function as the input to the Bloom filter when the operand corresponding to the first instruction satisfies a second threshold metric (Serrà, see Section 3.2).

Regarding claim 4, 14, the combination of Li and Serrà discloses, further including a program parser to: inspect an instruction associated with source code, the source code corresponding to real-world code and different from the training code; and determine whether the instruction includes a data structure agnostic application programming interface (API) placeholder (Li, see the analyzer in Section II, and Serrà, see Section 3.2).

Regarding claim 5, 15, the combination of Li and Serrà discloses, further including an API information extractor to extract feature information from the data structure agnostic API (Li, see the analyzer in Section II, and Serrà, see Section 3.2).

Regarding claim 6, 16, the combination of Li and Serrà discloses, wherein the filter generator is to generate an approximated bit vector based on (a) a source code operation, (b) a source code data structure size and (c) a first candidate data structure type (Li, see the analyzer in Section II, and Serrà, see Section 3.2).

Regarding claim 7, 17, the combination of Li and Serrà discloses, further including an inference manager to apply the feature information and the approximated bit vector to the data structure selection model to generate a first cost estimate for the first candidate data structure type (Li, the cost of “function calls” and the cost of “loop iterations”; cf. Sections II, III, and IV).

Regarding claim 8, 18, the combination of Li and Serrà discloses the apparatus as defined in claim 7, wherein the inference manager is to generate the first cost estimate by emulating the instruction associated with the source code rather than executing the instruction associated with the source code (Li, “minimizing the error”/cost; cf. Section II, the last para.).

Regarding claim 9, 19, the combination of Li and Serrà discloses, wherein the inference manager is to: compare the first cost estimate for the first candidate data structure type to a second cost estimate for a second candidate data structure type corresponding to the instruction associated with the source code; and select one of the first or the second candidate data structure types based on the comparison (Li, training the ANN, cf. fig.1 and Section II).

Regarding claim 10, 20, the combination of Li and Serrà discloses, wherein the neural network manager is to emulate the first instruction with a neural network (Li, training the ANN, cf. fig.1 and Section II).

Regarding claims 11, 21, 31, each of them is an inherent variation of claim 1, and therefore they are interpreted and rejected for the reasons set forth in the rejection of claim 1.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Starosta et al, US 2020/0111030. KOBAYASHI et al, US 20180018587.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/26/2022